DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 11-12, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiffer (US PG. Pub. 2006/0035410) in view of Murata (JP 6139653) as shown on IDS dated 3/10/2020.

Regarding claim 1 – Shiffer teaches a component carrier (fig. 3, 42 [title] Shiffer states, “Solderless component packaging and mounting”), comprising: a stack (combination of layers 38 and 45) having at least one electrically conductive layer structure (38 [paragraph 0031] Shiffer states, “conductive traces 38”) and/or at least one electrically insulating layer structure (45 [paragraph 0031] Shiffer states, “substrate 45 preferably comprises an elastic/resilient plastic material”); and at least one elastic element (44 [paragraph 0030 & claim 5] Shiffer states, “flexible component retention members 44… said elastic Insertion zone comprises at least two opposing lateral surfaces”) attached to 
Shiffer fails to teach a wherein the further component carrier comprises a further stack having at least one further electrically conductive layer structure and/or at least one further electrically insulating layer structure; an elastic element attached to the stack and configured to reversibly connect the component carrier with a further component carrier, by elastically deforming the at least one elastic element and essentially not deforming the stack and the further component carrier.
Murata teaches wherein the further component carrier (figs. 20-23, 3 [paragraph 0009] Murata states, “composite substrate 3”) comprises a further stack (see buildup of layers of further component carrier 3) having at least one further electrically conductive layer structure ([paragraph 0012] Murata states, “a surface conductor (not shown) is provided on the opposing surface 37 and the back surface 38 of the core substrate 31”) and/or at least one further electrically insulating layer structure (31 [paragraph 0014] Murata states, “core substrate 31”); an elastic element (7a [paragraph 0063] Murata 
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier accepting the further component carrier within a through hole with the use of an elastic element as taught by Shiffer with the further component carrier having an insulating layer and a conductor layer and the elastic element explicitly not deforming the stack of the component carrier as taught by Murata because Murata states regarding a stacked structure for the further component carrier and the elastic element not effecting the carriers, “the impact applied to the component 32 at the time of tailing of the component builtup resin multilayer substrate 101 is alleviated, the impact resistance of the component built-in resin multilayer substrate 101 can be improved… By adopting this structure, it is possible to provide the component built-in resin multilayer substrate 101 which can freely attach and detach the composite substrate 3” [paragraph 0002 & 0088].

Regarding claim 5 – Shiffer in view of Murata teach the component carrier according to claim 1, wherein the elastic element (Shiffer; fig. 3, 44) is arranged at a sidewall (vertical portion of elastic element 44) of the recess (48).

Regarding claim 6 – Shiffer in view of Murata teach the component carrier according to claim 1, wherein the elastic element (Murata; fig. 23, 7a) is at least partially attached at a main surface (top surface) of the stack (layers 21 and conductive layers therein, claimed structure shown in figure 23).

Regarding claim 8 – Shiffer in view of Murata teach the component carrier according to claim 1,    wherein the at least one elastic element (Murata; figs. 20-23, 7a) comprises an electrically conductive material ([paragraph 0034] Murata states, “the conductive paste to be filled may contain an appropriate amount of metal powder to form an alloy layer with the metal which is the material of the conductor pattern 7…at least one of Ag, Cu, Ni”), such that an electric connection (“electric connection” as shown in figure 23 connected between elements 7a and 39) can be established between at least one electrically conductive layer structure (7) of the component carrier (101) and at least one further electrically conductive layer structure (9 [paragraph 0055] Murata states, “connection terminal 9”) of the further component carrier (3), when the component carrier (101) is connected with the further component carrier (3, claimed structure shown in figure 23).



Regarding claim 11 – Shiffer in view of Murata teach the component carrier according to claim 1, comprising at least one of the following features: wherein the at least one elastic element (Shiffer; fig. 3, 44) is configured for establishing a snap-fit connection  ([paragraph 0030] Shiffer states, “compressively retaining an electronic component 34 within a snap-in surface contouring of the retention members 44”) between the component carrier (component carrier carrying further component carrier 34) and the further component carrier (34); the component carrier (Murata; figs. 20-23, 101) comprises at least one component  (32 [paragraph 0068] Murata states, “component 32”) being surface mounted on and/or embedded in the component carrier (figure 20 shows the component 32 being embedded in the component carrier 101), wherein the at least one component (32) is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, 

Regarding claim 12 – Shiffer teaches an arrangement, comprising: a component carrier (fig. 3, 42 [title] Shiffer states, “Solderless component packaging and mounting”) including a stack (combination of layers 38 and 45) having at least one electrically conductive layer structure (38 [paragraph 0031] Shiffer states, “conductive traces 38”) and/or at least one electrically insulating layer structure (45 [paragraph 0031] Shiffer states, “substrate 45 preferably comprises an elastic/resilient plastic material”); a further component carrier (34 [paragraph 0030] Shiffer states, “electronic component 34”): and at least one elastic element (44 [paragraph 0030 & claim 5] Shiffer states, “flexible component retention members 44… said elastic Insertion zone comprises at least two opposing lateral surfaces”) attached to the stack (claimed structure shown in figure 3) and configured to connect the component carrier (42) with the further component carrier (34) by the at least one elastic element (44), wherein the elastic element (44) is elastically deformed the further component carrier (34) is essentially not deformed (claimed structure shown in figure 3); wherein the component carrier (42) comprises a recess (48 [paragraph 0030] Shiffer states, “snap-in insertion zone 48”), wherein the recess (48) is formed as a through hole (figure 3 shows the recess 48 being a through hole), and wherein the further component carrier (34) is only connected in the recess by the elastic element (44).
 	Shiffer fails to teach the further component carrier including a further stack having at least one further electrically conductive layer structure and/or at least one further electrically insulating layer structure; and at least one elastic element attached to the stack and configured to connect the component carrier with the further component 
 	Murata teaches the further component carrier (figs. 20-23, 3 [paragraph 0009] Murata states, “composite substrate 3”) including a further stack (see buildup of layers of further component carrier 3) having at least one further electrically conductive layer structure ([paragraph 0012] Murata states, “a surface conductor (not shown) is provided on the opposing surface 37 and the back surface 38 of the core substrate 31”) and/or at least one further electrically insulating layer structure (31 [paragraph 0014] Murata states, “core substrate 31”); and at least one elastic element (7a [paragraph 0063] Murata states, “end portion 7a of the conductor pattern 7…the conductor pattern 7 is formed by a conductive foil, it can be easily elastically deformed”) attached to the stack (layers 21 and conductive layers therein) and configured to connect the component carrier (101 [paragraph 0009] Murata states, “multilayer substrate 101”) with the further component carrier (3) by the at least one elastic element (7a); wherein the elastic element (7a) is elastically deformed and the stack (stack layers 21) and the further component carrier (3) are essentially not deformed  ([paragraph 0063] Murata states, “pushing the composite substrate 3 into the cavity 22, as shown in FIG. 22, the conductor pattern 7 in contact with the composite substrate 3 has a side where the end portion 7 a separates from the first main surface 4 a and approaches the second main surface 4 b Bend”).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier accepting the further component carrier within a through hole with the use of an elastic element as 

Regarding claim 15 – Shiffer in view of Murata teach the arrangement according to claim 12, comprising at least one of the following features: wherein the at least one elastic element (Murata; figs. 17 & 23, 7a) is arranged at a sidewall of the recess (fig. 17, 22), wherein the further component carrier (3) is placed between the two sidewalls (26 [paragraph 0055] Murata states, “inner side surface 26”) of the recess (22) such that the at least one elastic element (7a) is arranged between a sidewall (26) of the further component carrier (3) and the sidewall of the recess (22), wherein the component carrier and/or the further component carrier (3) comprises reinforcement elements ([paragraph 0051] Murata states, “The resin sheet may be formed of a composite resin formed by mixing an inorganic filler such as aluminum oxide, silica (silicon dioxide), or titanium dioxide with a thermosetting resin such as epoxy resin”).


 	Shiffer does not teach wherein the further component carrier comprises a further stack having at least one further electrically conductive layer structure and/or at least one further electrically insulating layer structure; an elastic element attached to the stack and configured to reversibly connect the component carrier with a further 
 Murata teaches wherein the further component carrier (figs. 20-23, 3 [paragraph 0009] Murata states, “composite substrate 3”) comprises a further stack (see buildup of layers of further component carrier 3) having at least one further electrically conductive layer structure ([paragraph 0012] Murata states, “a surface conductor (not shown) is provided on the opposing surface 37 and the back surface 38 of the core substrate 31”) and/or at least one further electrically insulating layer structure (31 [paragraph 0014] Murata states, “core substrate 31”); an elastic element (7a [paragraph 0063] Murata states, “end portion 7a of the conductor pattern 7…the conductor pattern 7 is formed by a conductive foil, it can be easily elastically deformed”) attached to the stack (layers 21 and conductive layers therein) and configured to reversibly connect the component carrier (101 [paragraph 0009] Murata states, “multilayer substrate 101”) with a further component carrier (3), by elastically deforming (discussed in paragraph 0063) the at least one elastic element (7a) and essentially not deforming the stack and the further component carrier ([paragraph 0063] Murata states, “pushing the composite substrate 3 into the cavity 22, as shown in FIG. 22, the conductor pattern 7 in contact with the composite substrate 3 has a side where the end portion 7 a separates from the first main surface 4 a and approaches the second main surface 4 b Bend”).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier accepting the further component carrier within a through hole with the use of an elastic element as taught by Shiffer with the further component carrier 

Regarding claim 20 – Shiffer in view of Murata teach the method of using according to claim 18, wherein reversibly connecting (Murata; [paragraph 0064] Murata states, “When the composite substrate 3 is pulled out from the cavity 22, the conductor pattern 7 forming the side electrode 29 is elastically deformed again and returns to the shape extending in the plane direction shown in FIG. 21”) is done mechanically and electrically (figure 21 shows the reversibly connecting and being separated mechanically and electrically).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiffer in view of Murata as applied to claim 1 above, and further in view of Karmazyn (US Patent 6175480).

Regarding claim 7 – Shiffer in view of Murata teach the component carrier according to claim 1, wherein the at least one elastic element (Murata; figs. 20-23, 7a) is at least one 
 	Karmazyn specifically teaches an elastic element (fig. 5, 30) and wherein the elastic element (30) is at least one leaf spring ([column 3 line 36] Karmazyn states, “leaf spring 30”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having the at least one elastic element that is a spring element as taught by Shiffer in view of Murata with the spring element being a leaf spring as taught by Karmazyn because leaf springs are known to bias objects in a predictable and useful manner without causing undue stress to the leaf spring itself, less likely to be unintentionally permanently deformed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, 11-12, 15, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847